Citation Nr: 1140872	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in Seattle, Washington, which, in pertinent part, continued a noncompensable rating for right ear hearing loss.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The Veteran and his spouse testified before the undersigned at a September 2011 hearing videoconference hearing.  A transcript has been associated with the file.

The Veteran initiated appeals on ratings for service-connected migraine headaches and esophagus sphincter spasm with reflux and hiatal hernia in his May 2008 Notice of Disagreement.  Following issuance of the October 2008 Statement of the Case, the Veteran's December 2008 VA Form 9 indicated that he only wished to pursue the hearing loss appeal.  The Board will not address the migraine headaches and esophagus sphincter spasm with reflux and hiatal hernia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his hearing before the undersigned, the Veteran's representative requested a new examination for the right ear hearing loss disability.  The Veteran testified that he had increasing difficulty socially and professionally due to his right ear hearing loss.  The Veteran's last VA examination in connection with his claim was in August 2009.  As the Veteran was last afforded an examination more than two years ago and his statements suggest an increase in symptomatology since that time, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board observes that the Veteran has been receiving treatment from the VA Puget Sound Health Care System on an ongoing basis for his right ear hearing loss.  The records on file reflect treatment only through March 2011.  To correctly assess the Veteran's current disability, all records of treatment from March 2011 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the VA Puget Sound Health Care System for treatment concerning the right ear hearing loss disability from March 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right ear hearing loss disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's right ear hearing loss symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


